Citation Nr: 0915420	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
June to August 1994 and July to November 1995.  Service 
connection has been established for disabilities incurred 
during these periods.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen a claim for entitlement to service connection for 
PTSD.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was initially 
denied in an unappealed November 2002 rating decision.

2.  Evidence received since the November 2002 rating decision 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating the aspect of his claim decided 
here.  

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The Veteran was denied entitlement to service connection for 
PTSD in an unappealed November 2002 rating decision.  The RO 
determined that the evidence of record, which included the 
Veteran's service medical and personnel records, statements 
from the Veteran's mother and friend, treatment records from 
a private doctor in August 2000 to January 2002 and VA 
Medical Center (VAMC) treatment records from September 1997 
to December 2001, did not establish a valid clinical 
diagnosis of PTSD.  The subsequently received evidence, VAMC 
treatment records from June 2003 to October 2004, includes 
psychological treatment records diagnosing PTSD.  

This evidence is new and material and raises a reasonable 
possibility of substantiating the claim.  Therefore, 
reopening the claim is warranted.


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for PTSD is reopened.


REMAND

The Veteran claims that he developed PTSD as the result of 
sexual assaults during ACDUTRA in 1994.  In the case of a 
claim for service connection for PTSD based on in-service 
personal assault VA has undertaken a special obligation to 
assist a Veteran in producing corroborating evidence of an 
in-service stressor.  Gallegos v. Peak, 22 Vet. App. 329, 335 
(2008) (citing Patton v. West, 12 Vet. App. 272, 280 (1999)).  
In accordance with this special obligation, 38 C.F.R. § 
3.304(f)(4) (formerly 38 C.F.R. § 3.304(f)(3)) places a 
heightened burden of notification on VA in claims for service 
connection for PTSD based on in-service personal assault.  

First, VA must inform the Veteran that he may submit 
alternative forms of evidence, other than service records, to 
corroborate his account of an in-service assault, and suggest 
potential sources for such evidence.  38 C.F.R. § 
3.304(f)(4); see Bradford v. Nicholson, 20 Vet. App. 200, 206 
(2006); Patton, 12 Vet. App. at 281-82 (noting that the RO 
must send the claimant a "special PTSD personal-assault 
letter" and questionnaire to assist VA in identifying 
alternative sources of evidence to establish an in-service 
stressor (citing M21-1, pt. III, para. 5.14(c)(6)-(7))).  The 
Veteran should also be notified that, alternatively, evidence 
of behavioral changes following the alleged in-service 
assault may constitute credible supporting evidence of the 
stressor.  38 C.F.R. § 3.304(f)(4); see Bradford, 20 Vet. 
App. at 206.  The regulation also provides that VA may refer 
evidence to a mental health examiner for an opinion as to 
whether the evidence supports a finding of behavior changes 
in response to a stressor.

In a February 2002 letter, the Veteran was notified of 
alternative forms of evidence that could be submitted to 
corroborate his account of the alleged stressor such as 
police reports and statements from family and friends.   
However, the Veteran did not receive notice that evidence of 
behavioral changes could also constitute credible supporting 
evidence of the in-service assault.

In this case, the service personnel records as well as 
statements made on the Veteran's behalf document a possible 
change in behavior while in service after the alleged 
stressor and continuing since.  Treatment records show a 
range of diagnoses including generalized anxiety disorder, 
depressive disorder not otherwise specified with anxiety, and 
PTSD.  Treatment records specifically regarding PTSD differ 
in whether the Veteran meets the criteria for PTSD and to 
what extent the Veteran's symptoms are related to ACDUTRA.  
In addition, the Veteran has described to doctors different 
reasons for his symptoms, including confusion about his 
sexuality as well as in-service sexual assault.  An opinion 
is needed to determine whether the Veteran meets the criteria 
for PTSD and, if so, to specify the stressors supporting the 
diagnosis.  

In a July 2002 letter, the Veteran's mother wrote that she 
had previously submitted to the RO a letter that the Veteran 
sent to her from active duty training after the alleged 
assault.  No such letter is associated with the claims 
folder.  Given the heightened duty of the VA to assist a 
Veteran in producing corroborating evidence of an in-service 
stressor, the RO should request that this evidence be 
resubmitted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised that 
evidence from sources other than service 
records or evidence of changes in 
behavior may constitute credible 
supporting evidence of the claimed 
stressors, and allow him the opportunity 
to submit such evidence or advise VA of 
the sources of such evidence.  

2.  The agency of original jurisdiction 
should ask the Veteran's mother to 
resubmit a copy of the letter from the 
Veteran in which he reported a sexual 
assault in service.  

3.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.

The examiner should provide an opinion as 
to whether the Veteran meets the criteria 
for a diagnosis of PTSD.  If not, the 
examiner should specify which of the 
criteria are not met.  If the Veteran 
does meet the PTSD criteria, the examiner 
should specify the stressors supporting 
the diagnosis.  

If the supporting stressor consists of an 
in-service personal assault, the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes in 
response to the stressor.

The rationale for all opinions should be 
provided.

4.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


